Title: To George Washington from Samuel Vaughan, 28 May 1789
From: Vaughan, Samuel
To: Washington, George

 

Dear Sir,
Jamaica 28 May 1789

I am honord by Your Excellencies esteemed & friendly letter of the 21st March, containing, those just disinterested liberal sentiments, that have uniformly distinguished Your illusterous Character throug. life, Yet doth it give me real concern, that my application should have intruded on Your important avocations & at so critical a period.
Be assured my dear Sir, that this was far from my intentions, and that however parental partiality might have led me, that I acted under an idea, from my Son Samuels indefaticable application in acquiring a liberal Education, his early attachment to a Chemistry and Mineralogy under the instruction of the most eminent characters in Europe, their report of his proficiency, the strong recommendations he had to the first literary characters and to the principal directors of Mines on the Continent, his access to the most cellebrated Collections, with the valuable Connections formed with men of Eminence in the several Courts of France, Germany &ca, his having acquired the French, high & low German Languages; from thence I concluded that he had acquired a degree of knowledge & experience beyond his years and perhaps superior to any person in America in the line of his pursuit, in which case I flattered my self, that he might prove of singular benefit to a new riseing Empire & therefore made the application; without the least idea of asking a favor, or expecting any preference but what should arrise from the degree of his ability & compared with that of other Candidates in the line of his pursuit, or in the Foreign Office, for both which I thought him well qualified; nor did I wish him to succeed in any public Employ but on those conditions, I therefore hope Your Excellency will acquit me of any sinister selfish views, but ascribe my Conduct, if any way improper, to an error of Judgment & not that of the heart.
I most sincerely join in congratulations with all lovers of mankind, on Your acceptance of the Presidentship; a sacrifice You have made of ease and retirement, to public care and solicitude, to establish that Independence & excellent Constitution that You have been so instrumental in bringing about, both as General

and Politician. I beg my best respect⟨s⟩ to Mrs Washington and Family, and am with perfect regard, Your Excellencys Faithfull and obedient Servant

Saml Vaughan

